Citation Nr: 1112101	
Decision Date: 03/25/11    Archive Date: 04/06/11

DOCKET NO.  08-39 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent for Addison's disease.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1951 to March 1952.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office in Milwaukee, Wisconsin (RO) which granted service connection for Addison's disease, and assigned a 20 percent evaluation effective July 31, 2007.  

In September 2010, the Board remanded the case to the RO via the Appeals Management Center for further development.   The Board specifically remanded to afford the Veteran an examination and to reajudicate his claim.  In October 2010, the Veteran was provided an examination and in November 2010, his claim was readjudicated in a supplemental statement of the case.  Thus, there is compliance with the Board's remand instruction.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  The case has been returned to the Board for review.

Since the November 2010 supplemental statement of the case, the Board received additional evidence from the Veteran.  This evidence has not been reviewed by the agency of original jurisdiction.  However, in its December 2010 informal hearing presentation, the Veteran's representative indicated, that on behalf of the Veteran, that it was waiving this procedural right with the evidence received.  38 C.F.R. 
§§ 19.37, 20.1304 (2010).  Thus, the Board will consider the newly submitted evidence in the first instance.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Prior to March 24, 2009, the Veteran's Addison's disease did not result in three crises during a one-year period of time or five episodes during a one-year period of time.

2.  From March 24, 2009, the Veteran's Addison's disease has resulted in five or more episodes during the past year; the Veteran has not had four or more crises during the past year.


CONCLUSIONS OF LAW

1.  Prior to March 24, 2009, the criteria for a rating in excess of 20 percent for Addison's disease have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.119, Diagnostic Code 7911 (2010).

2.  From March 24, 2009, the criteria for a 40 percent rating for Addison's disease have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 4.119, Diagnostic Code 7911 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.326 (2010); see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

In an October 2007 letter, VA informed the Veteran of the evidence necessary to substantiate his initial claim for service connection, evidence VA would reasonably seek to obtain, and information and evidence for which the Veteran was responsible.  The October 2007 letter also provided the Veteran with notice of the type of evidence necessary to establish a disability rating and effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records, VA and private treatment records, and VA examinations have been associated with the claims file.  The Board notes specifically that the Veteran was afforded VA examinations in February 2008 and October 2010.  38 C.F.R. § 3.159(c)(4) (2010).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As set forth in greater detail below, the Board finds that the VA examinations obtained in this case are adequate as they are predicated on a review of the claims folder and medical records contained therein; contain a description of the history of the disability at issue; document and consider the Veteran's complaints and symptoms; fully addresses the relevant rating criteria; and contain a discussion of the effects of the Veteran's service-connected disability on his occupational or daily activities.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4) (2010).  VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his claim, and to respond to VA notices.  The Veteran and his representative have not made the Board aware of any additional evidence that needs to be obtained prior to appellate review.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  

B.  Law and Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2010).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2010).  

VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App 119 (1999).  
The United States Court of Appeals for Veterans Claims (Court) has also held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Because the evidence of record shows that the Veteran's service-connected Addison's disease results in symptoms that would warrant different ratings over the appeals period, a staged rating is warranted in the present case. 

The criteria for rating disability due to Addison's disease (adrenal cortical hypofunction) provide that a 20 percent rating is assigned for one or two crises during the past year, or two to four episodes during the past year, or weakness and fatigability, or corticosteroid therapy required for control.  38 C.F.R. § 4.119, Diagnostic Code 7911 (2010).  A rating of 40 percent is assigned when there are three crises during the past year, or five or more episodes during the past year.  Id. A 60 percent rating requires four or more crises during the past year.  Id.

Note (1) to Diagnostic Code 7911 provides that an Addisonian "crisis" consists of the rapid onset of peripheral vascular collapse (with acute hypotension and shock), with findings that may include: anorexia; nausea; vomiting; dehydration; profound weakness; pain in abdomen, legs, and back; fever; apathy, and depressed mentation with possible progression to coma, renal shutdown, and death.  38 C.F.R. § 4.119, Diagnostic Code 7911 at Note (1). 

Note (2) to Diagnostic Code 7911 provides that an Addisonian "episode," for VA purposes, is a less acute and less severe event than an Addisonian crisis and may consist of anorexia, nausea, vomiting, diarrhea, dehydration, weakness, malaise, orthostatic hypotension, or hypoglycemia, but no peripheral vascular collapse.  Id. at Note (2).

Private treatment records dated from August 2007 to November 2007 indicate that the Veteran had one episode of hypoglycemia in October 2007.  An August 2007 report shows that the Veteran had no open sores, visual change, and no nausea or vomiting.  His appetite was good.  He had no neurological symptoms.  An October 2007 treatment report shows that the Veteran had an episode of hypoglycemia in the prior week when his glucose dropped to 64.  He had no syncope or fainting.  He had slight weakness as that time.  He recovered after the intake of juice.  His weight was stable.  There was no chest pain or angina.  There was no nausea, vomiting, or diaphoresis.  He had no open sores.  

A February 2008 VA examination included a review of the claims file.  The Veteran continued to complain of excessive fatigability.  He napped several times during the day.  He denied any headaches and did not report any changes in vision.  He denied any anorexia, nausea, vomiting, or diarrhea.  He did report that he had one episode approximately one year prior when he had excessive nausea and vomiting.  He treated himself with intramuscular cortisone at that time.  The Veteran stated that he had been hospitalized two times in the past 10 years due to adrenal crisis.  He had a history of diabetes and was on insulin, and he had intermittent hypoglycemia due to taking insulin.  He was on 30 milligrams of hydrocortisone a day, and 0.1 milligrams of Florinef a day.  He denied excessive weight changes.  The Veteran urinated eight to ten times during the day and one to three times during the night.  He had a history of prostate cancer which was treated with seed implant; he reported that his excessive urination started following seed implantation for prostate cancer.  The Veteran had been retired since 1993.  He had been able to perform all of his activities of daily living, but stated in general that he was slow in the morning.  

A physical examination shows that the Veteran had blood pressure readings of 142/86, 140/80, and 148/84.  His heart was of regular rate and rhythm without murmurs, rubs, or gallops.  Bilateral upper and lower extremity strength was intact in all muscle groups.  There was no hyper pigmentation.  Laboratory results showed a glucose of 188.  The Veteran was assessed with well-controlled but active Addison's disease.  The VA examiner stated that the Veteran had two adrenal crises in the past 10 years and one episode in the past 12 months.  His current symptoms of Addison's disease were excessive fatigue.  He did not have any complications due to his Addison's disease. 

In an April 2008 letter, the Veteran's private physician, Dr. S.K.M., stated that he had been asked to comment on the assignment of a 20 percent rating as it related to Addison's disease episodes as defined in the RO decision.  He stated that he believed that the Veteran qualified for a higher rating based on the number of qualifying episodes occurring during the last year.  

In a December 2008 letter, Dr. S.K.M. indicated that he was submitting a letter in response to the Veteran's request that he clarify his prior letter concerning Addison's disease.  He cited excerpts from Diagnostic Code 7911 as it pertains to a higher 40 percent rating for Addison's disease, identifying three crises during the past year, or five or more episodes during the past year.  Dr. S.K.M. stated that the Veteran "has had higher episodes each of nausea, weakness, diarrhea, and hyperglycemia over the past year."

VA treatment records dated from April 2008 to January 2009 show that the Veteran felt well overall.  The Veteran continued to complain of weakness and fatigue secondary to Addison's disease; however, he had no specific complaints related to episodes of nausea, weakness, diarrhea, and/or hyperglycemia.  An August 2008 endocrinology note shows that the Veteran was comfortable with taking a stress dose of steroids when he was ill and that he had not had any Addisonian crises for years.  

A March 24, 2009 VA treatment report shows that the Veteran was seen with complaints of faintness without loss of consciousness.  System concerns were noted as orthostatic hypotension and faintness due to dehydration.   The Veteran reported that two weeks prior, he experienced a fainting spell.  His wife called 911.  The Veteran did not seek outside care at that time.  The Veteran continued to have dizziness on and off.  The Veteran had lightheadedness with a duration longer than six hours.  He had no diaphoresis with presyncope, diarrhea, melenea, vomiting, and weakness with diaphoresis or lightheadedness.  A later March 2009 report shows that the Veteran was seen for lightheadedness and dizziness which started one month prior with a syncopal episode during the first week of March.  

A November 2009 treatment report from Dr. K.K. shows that the Veteran was last hospitalized with Addisonian crisis about four years prior as per the Veteran's report.  The Veteran had a medical ID and had injectable hydrocortisone at time.  He had not been hospitalized because of his diabetes.  In terms of hypothyroidism, the Veteran's weight had been stable.  He had normal bowel movements with no constipation or diarrhea.  

A February 2010 endocrinology treatment report shows that the Veteran had three to four episodes that felt like hypoglycemia in the last month.  He had recent difficulty with lightheadedness, and the Veteran noted that he "passed out" six months ago and was woken up by EMTs.  His blood sugar and blood pressure were normal at that time.  

In August 2010, the Veteran was noted to have had several episodes of loss of consciousness, not associated with hypoglycemia.  The Veteran continued to be evaluated for dizzy spells and for syncopal episodes.  A later August 2010 VA treatment note shows that the Veteran reported having multiple episodes of fatigue and exhaustion over the past six months.  His blood pressure and blood sugars were normal during these episodes.  He denied syncope or episodes of dizziness.  Additionally, he reported having some issues with constipation followed by an episode of urgency.  He reported no episodes of adrenal crises over the last six months.  The VA physician found that the Veteran's Addison's disease was the likely cause of his episodes of dizziness.  He was noted to have no acute crises in the interim.  

A second VA examination was completed in October 2010.  The VA examiner noted that the Veteran had Addison's disease for 58 years at the time of the examination.  He was on 20 milligrams of cortisone twice a day and 0.1 milligrams of fludrocortisones daily.  He used an intramuscular hydrocortisone as needed.  The Veteran felt that his fatigability had gradually increased.  He had periods of alternating constipation and diarrhea.  Occasionally he noticed symptoms of orthostatic hypotension.  He had no problems with nausea.  He apparently had a syncopal episode, but his blood pressure was normal and blood sugar was 160.  The Veteran reported having two hospitalizations for an Addisonian crisis in the past 10 years.  He believed that there had been three to four times in the past 10 years where he had to give himself a cortisone injection.  He took an extra cortisone pill approximately twice a month when he did not feel well.  He felt that his strength was deteriorating.  The VA examiner noted that a review of VA records, since the Veteran initiated his care in April 2008, did not reflect any reports of aborted Addisonian crises from home-administered hydrocortisone intramuscularly.  During that same period, there had been no admissions to VA for an Addisonian crisis.  The Veteran felt that his weight had been stable.  He was still able to get things done around the house; however, he did tire easily.  

On examination, there was no significant hyperpigmentation of the skin.  Blood pressure while supine was 134/78 and while standing was 112/68.  The Veteran  experienced very mild light-headedness.  Strength in the upper and lower extremities was 4+/5.  The VA examiner stated that he reviewed Dr. S.K.M.'s December 2008 note, but could not really comment on the note.  He stated that based on the Veteran's reports, and what was found in VA treatment records, it appeared that the Veteran had become better at self-management to prevent Addisonian crisis.  The examiner stated that according to the Veteran's statement he only remembered two full-blown Addisonian crises in 10 years and three to four episodes requiring injection in that same time period.   

The Veteran submitted additional private medical records from Franklyn Hospital showing that he was admitted to the emergency room in December 2010.  The Veteran included a statement, indicating that he was told that he had an irregularheart beat and orthostatic hypotension at that time.  The emergency room reports show that he Veteran presented to the emergency department with complaints of feeling week.  He stated that his blood pressure was 120/70 at home and his heart rate was as low as 40.  An EKG at the emergency department showed nonspecific EKG changes.  A cardiac consult was obtained.  The Veteran's admitting diagnoses were noted as malaise and anxiety, premature atrial contractions, renal insufficiency, hypokalemia, coronary artery disease, and a possible history of congestive heart failure four to five years prior.  

The Veteran has also provided several lay statements in support of his claim.  The Veteran can attest to factual matters of which he had first-hand knowledge, e.g., experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, the Veteran as a lay person has not been shown to be capable of making medical conclusions, thus, his statements regarding causation are not competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  Thus, while the Veteran is competent to report what comes to him through his senses, he does not have medical expertise.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  Therefore, he cannot provide a competent opinion regarding diagnosis and causation.

However, the United States Court of Appeals for the Federal Circuit (Federal Circuit Court) has held that lay evidence is one type of evidence that must be considered and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements.

In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit Court determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well. Whether lay evidence is competent and sufficient in a particular case is a fact issue.  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994).  

The Board finds, in this case, the Veteran is competent to describe his current symptomatology due to Addison's disease.  The record shows that the Veteran has had Addison's disease for over 50 years since it was diagnosed in service, and the Veteran's Addison's disease was well managed by the Veteran.  An August 2008 endocrinology note shows that the Veteran was comfortable with taking a stress dose of steroids when he was ill and that he had not had any Addisonian crises for years.  As such the Board finds that the Veteran's reports with respect to identifying his Addison's symptoms are probative in this case.  Further, the Board finds that the Veteran's reports with regard to his symptomatology and presentation are credible and are supported by medical evidence of record.  The Board finds, however, that the Veteran is not competent to characterize his symptomatology due to Addison's disease as an Addisonian crisis or an Addisonian episode.  The Board finds that some objective medical evidence is need in this regard.  

In that regard, in an October 2010 statement, the Veteran reported that he was diagnosed with Type 1 Diabetes, and he continued to have incidents of low blood sugar.  He reported that he was prescribed 40 milligrams of hydrocortisone per day for treatment of Addison's disease.  He stated that the usual dosage was 30 milligrams.  He reported that he needed to take liquid cortisone twice over the last year to treat an Addison's Crises.  The Board finds that the Veteran is competent and credible in his reports of having incidents of low blood sugar, in identifying his treatment dosages of hydrocortisone for Addison's disease, and in identifying the number of incidents he was required to take liquid cortisone for the treatment of Addison's disease.  However, although the Veteran indicated that he had taken liquid cortisone to treat an "Addisonian crisis"; objective medical evidence does not reflect any hospitalizations for an Addisonian crisis between 2009 and 2010, and in a October 2010 VA examination, the VA examiner characterized the Veteran's reported episodes, requiring an injection of liquid cortisone, as an Addisonian episode and not as an Addisonian crisis.  Further, the Veteran's characterization of his episode as an Addisonian crisis is contradicted by VA treatment records dated in August 2010, which did not reflect any incidents of Addisonian crisis in the past six months.  

The Board finds, therefore, that based on both the Veteran's reported symptomatology, and based on objective evidence of record, that the Veteran had two Addisonian episodes between 2009 and 2010 which required an injection of liquid cortisone.      

The Veteran additionally reported in a November 2010 statement, that he had many more episodes than five each of diarrhea, weakness, malaise, orthostatic hypotension, and hypoglycemia in the past year.  The Board finds that the Veteran is both competent and credible to identify incidents of diarrhea, weakness, malaise, orthostatic hypotension, and hypoglycemia, occurring more than five times in the past year.  The question remains of whether these symptoms or clusters or symptoms, identified by the Veteran, represent five or more Addisonian episodes occurring in the past year.  

The Veteran stated that he reported these episodes to his VA doctors on several occasions.  He reported that he took several medications to control hypotension.  The Veteran reported having exhaustion, dizziness, and low blood sugar levels.  VA and private treatment records show that the Veteran had one episode of hypoglycemia in October 2007.  No further episodes are shown by VA or private treatment records until March 24, 2009, when the Veteran was seen by VA complaints of faintness without loss of consciousness.  VA treatment reports show that in February 2010, and August 2010, the Veteran was evaluated for several more episodes, characterized by lightheadedness or loss of consciousness.  An August 2010 VA examiner felt that these episodes were related to the Veteran's Addison's disease.  The Board finds that the Veteran is competent to report that he had several symptomatic episodes which he reported to VA doctors, and the Board finds that the Veteran's reports are credible.  However, the Board finds that the objective medical evidence if this case, provides more probative evidence with respect to the nature and the frequency of these episodes.  

Prior to March 24, 2009

The Veteran was assigned a 20 percent evaluation under Diagnostic Code 7911 for Addison's disease.  In order for the Veteran to be afforded a 40 percent rating for Addison's disease, the record must show, as defined by the regulations set forth above, that he has had three Addisonian crises during the past year or five or more Addisonian episodes during the past year.  See 38 C.F.R. § 4.119, Diagnostic Code 7911.

Medical evidence of record shows that prior to March 24, 2009, the Veteran did not have three Addisonian crises during the course of one year.  Prior to March 24, 2009, the Board finds that the most probative evidence of record does not establish that the Veteran had five more Addisonian episodes during the course of a year.  

No Addisonian crises were reported within the past year at the time of the Veteran's February 2008 VA examination.  The Veteran was noted to have had one Addisonian crisis within the last 10 years.  The VA examiner also stated that the Veteran had only one Addisonian episode in the past 12 months.  Symptoms of Addison's disease at that time were characterized predominately as excessive fatigue.  The VA examiner's statement was based on the Veteran's testimony and a description of his symptomatology and self-treatment.   The VA examiner's findings are further supported by findings from private treatment records dated from August 2007 to November 2007, which show that the Veteran had one episode of hypoglycemia in October 2007 for which he was treated.   

In contrast, in April 2008 and December 2008 letters, Dr. S.K.M. indicated that the Veteran had "higher episodes each," apparently indicating five or more episodes, of  "nausea, weakness, diarrhea, and hyperglycemia over the past year."  Although Dr. S.K.M. indicated that the Veteran had five or more episodes each of the aforementioned symptoms; it is not clear that these individual episodes were each an "Addisonian episode" for VA purposes, which may consist of anorexia, nausea, vomiting, diarrhea, dehydration, weakness, malaise, orthostatic hypotension, or hypoglycemia.  See 38 C.F.R. § 4.119, Diagnostic Code 7911 at Note (2).  Further, Dr. S.K.M.'s statement is not supported by objective evidence of record.  As the Board has already discussed, no more than one Addisonian episode was identified at the time of the February 2008 VA examination.  VA treatment records dated from April 2008 to January 2009 show that the Veteran felt well overall.  Further, VA treatment records dated from April 2008 to January 2009 show that the Veteran had no specific complaints related to episodes of nausea, weakness, diarrhea, and/or hyperglycemia.  

According to the Court, "the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches."  Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  The credibility and weight to be attached to these opinions is within the province of the Board. Id.  In this case, the Board finds that prior to March 24, 2009, the February 2008 VA opinion provides the more probative evidence of record with respect to the frequency of Addisonian episodes occurring over the past year.  The medical evidence reviewed and discussed by the examiner was factually accurate and his findings were supported by findings in VA and private treatment records as discussed above.  In contrast, although Dr. S.K.M. indicated in April 2008 and December 2008 opinions, that the Veteran had more than five episodes each, of nausea, weakness, diarrhea, and hyperglycemia over the past year, his opinion was vague and conclusory in nature.  Although specific symptoms experienced by the Veteran were identified, Dr. S.K.M.'s statement did not clearly establish that the Veteran had more than five Addisonian episodes in the last year.  Moreover, Dr. S.K.M.'s opinion is not supported by the medical evidence of record as shown in the Veteran's VA and private treatment reports.  The Veteran was noted to have one episode of hypoglycemia in October 2007.  The Veteran denied having any nausea or vomiting in private treatment records dated in 2007.  During his February 2008 VA examination, he denied having nausea or diarrhea around the time of the examination.  The Veteran reported that he had one episode, approximately one year prior, when he had excessive nauseas, and vomiting, which he self-treated with intramuscular cortisone.  VA treatment records dated from April 2008 to January 2009 show that the Veteran felt well overall.  He had no specific complaints related to episodes of nausea, weakness, diarrhea, and/or hyperglycemia.  Because Dr. S.K.M.'s medical opinions are not adequately supported by medical evidence of record, the Board finds that prior to March 24, 2009, the February VA opinion offers the most probative evidence with respect to frequency of the Veteran's Addisonian crises and Addisonian episodes during this time period.   

Prior to March 24, 2009, the Veteran's Addison's disease did not result in three crises during a one-year period of time or five episodes during a one-year period of time.  The Board finds, therefore, that prior to March 24, 2009, the criteria for an evaluation in excess of 20 percent for Addison's disease under Diagnostic Code 7911 have not been met.   See 38 C.F.R. § 4.119, Diagnostic Code 7911 (2010).


From March 24, 2009 

VA treatment records dated from March 24, 2009, indicate that the Veteran's disability picture, as due to Addison's disease, increased in severity.   VA treatment records show that the Veteran had several episodes, and approximately five specifically identified episodes from March 2009 to February 2010, characterized by dizzy spells, fatigue and exhaustion, and/or syncope.  The Veteran was seen for an episode of faintness without loss of consciousness in March 2009.  The Veteran's wife had called 911 during this incident.  The Veteran continued to have dizziness on and off.  A February 2010 endocrinology treatment report shows that the Veteran had three to four episodes that felt like hypoglycemia in the last month.  In August 2010, the Veteran was noted to have had several episodes of loss of consciousness, not associated with hypoglycemia.  Finally, the Veteran's VA physician found, in August 2010, that the Veteran's Addison's disease was the likely cause of his episodes of dizziness.  The Veteran was seen at the emergency room for complaints of weakness in December 2010.  This visit was accompanied by a cardiology work-up.  Although the Veteran's symptoms at that time were not shown to be attributable to an Addision episode, the Veteran was noted to have an admitting diagnosis of mailaise and anxiety. 

An October 2010 VA examiner determined, according the Veteran's own statements, that he had only two full-blown Addisonian crises in the last 10 years and three to four episodes requiring injection in the last 10 years.  Although the VA examiner found only three to four episodes requiring injection in the last 10 years; he did not address the episodes of dizziness shown in 2009 and 2010 which were attributed by the Veteran's VA physician as being due to Addison's disease.  The Board finds that these specific incidents identified in VA treatment records provide probative evidence of the occurrence of more than five Addisonian episodes in the past year.  The Veteran had been treated by VA's endocrinology department for several months for the evaluation of these episodes, and it was ultimately determined, based on the Veteran's overall presentation, that these episodes were due to Addison's disease.  Resolving the benefit of the doubt in favor of the Veteran, the Board finds that from March 24, 2009 the Veteran is entitled to an increased 40 percent evaluation for Addison's disease as the medical evidence shows that he has had five or more Addisonian episodes during the past year.   See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 4.3, 4.7 (2010).   

The Board finds that from March 24, 2009, a higher 60 percent evaluation is not warranted, where competent medical evidence does not establish that the Veteran had four or more Addisonian crises over the past year.  See 38 C.F.R. § 4.119, Diagnostic Code 7911 (2010).  An October 2010 VA examiner determined, according the Veteran's own statements, that he had only two full-blown Addisonian crises in the last 10 years.  From March 24, 2009, the Veteran is not shown by contemporary medical evidence to have had any Addisonian crisis consisting of rapid onset of peripheral vascular collapse with acute hypotension and shock, with other symptoms indicated for an Addisonian crisis described in Diagnostic Code 7911, Note (1).  See id. at Note (1).  The Board finds, therefore that an evaluation in excess of 40 percent is not warranted from March 24, 2009.

As the Board has discussed above, in reaching the above conclusions, the Veteran's lay statements have been considered with regard to his symptomatology and the severity of his claimed disability.  The Board also notes that with respect to the Rating Schedule, where the criteria set forth require medical expertise, which the Veteran has not been shown to have, the Board has accorded greater probative weight to medical findings provided by medical experts during the Veteran's VA examinations.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (stating that "[t]he probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches. . . . the credibility and weight to be attached to these opinions [are] within the province of the adjudicator.")

Extraschedular Consideration

The Board has considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2010).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's claimed disability with the established criteria found in the rating schedule shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology as discussed above.

The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  There is no persuasive evidence in the record to indicate that manifestations of the Veteran's Addison's disease are not adequately contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Veteran is not shown to meet the objective criteria for a higher rating under the schedular criteria, above what has been assigned in the present decision.  A higher evaluation is contemplated under Diagnostic Code 7911; however, as discussed above, the Veteran is not shown to meet the criteria for a higher evaluation than assigned.  His symptoms and the severity of his symptoms are contemplated by his current rating and the Veteran is not shown to exhibit other related symptoms which would put him outside of the governing norms.  The Board therefore has determined that referral of this issue for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.  What the evidence in this case does not show is that manifestations of the Veteran's service-connected disability alone have resulted in unusual disability or impairment that have rendered the criteria and/or degrees of disability contemplated in the Schedule impractical or inadequate.  Accordingly, consideration of 38 C.F.R. § 3.321(b)(1) for an increased rating is not warranted in this case.  

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki,  22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not argued, and the record does not otherwise reflect, that his disability renders him totally unemployable.  Accordingly, the Board concludes that a claim for TDIU has not been raised.




C.  Conclusion

Prior to March 24, 2009, the preponderance of the evidence is against a finding that the Veteran's Addison's disease warrants a higher rating evaluation.  From March 24, 2009, the Board concludes that the evidence supports a 40 percent rating for Addison's disease.  In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the doubt.


ORDER

Prior to March 24, 2009, an increased rating for Addison's disease, in excess of 20 percent, is denied.

From March 24, 2009, a 40 percent rating, but no more, is granted for Addison's disease subject to the law and regulations governing the payment of monetary benefits. 





____________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


